DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 13/584,154 filed on 13 August 2012, now U.S. Patent 10,929,856, which is in turn a continuation of U.S. Application No. 12/465,907 filed on 14 May 2009, now U.S. Patent 8,265,990 (“Parent Application(s)”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 24 June 2022. Claims 1-20 have been canceled currently or previously, claims 21, 28, and 35 have been amended, and no new claims have been added. Therefore, claims 21-41 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s Terminal Disclaimer filed with the amendment overcomes the double patenting rejection(s); therefore, the Examiner withdraws the rejection(s).
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Claim Interpretation
The Examiner notes that there is no special definition or indication of a mobile telephone network or what would constitute a mobile telephone network; therefore, since the plain meaning of a mobile telephone network would appear to encompass any network over which a mobile telephone may/can communicate, any indication of communication with or by a mobile telephone would also indicate communication or transmission over a mobile telephone network.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 21-27), server/system (claims 28-34), and non-transitory computer-readable medium (claims 35-41), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 21 recites a method comprising: determining, by a first computing device, a plurality of values for a plurality of keywords corresponding to a web page, wherein each of the plurality of values is based on a combination of variables including location, local time, and content being viewed; receiving, by the first computing device from a second computing device, data associated with the second computing device; determining, by the first computing device, a location of the second computing device, a local time at the second computing device, and content being viewed at the second computing device based on the data associated with the second computing device; selecting, by the first computing device, a value from among the plurality of values for the plurality of keywords that corresponds to the location of the second computing device, the local time at the second computing device, and the content being viewed at the second computing device; determining, by the first computing device, that the selected value meets a criterion, wherein the criterion is based, in part, on demographic information corresponding to a user of the second computing device; responsive to determining that the selected value meets the criterion, selecting, by the first computing device, a keyword associated with the selected value; transmitting, by the first computing device to the second computing device, keyword identifying information to be presented with the keyword to an end user at the second computing device, the keyword identifying information including a link that, when activated, causes a request for media content to be transmitted; receiving the request for the media content to be transmitted; and transmitting the media content to the second computing device for output.
Independent claims 28 and 35 are parallel to claim 21 above, except directed to a server computer comprising at least one processor and non-transitory computer-readable media having instructions stored thereon that are configured to, in response to execution by the server computer, cause the server computer to perform the same, or similar, operations as at method claim 21 above (for claim 28), and a non-transitory computer-readable medium having instructions stored thereon that are configured to, in response to execution by one or more first computing devices, cause the one or more first computing devices to perform the same, or similar, operations as at method claim 21 above (for claim 35).
The dependent claims (claims 22-27, 29-34, and 36-41) appear to be encompassed by the abstract idea of the independent claims since they merely indicate display via a media player (claims 22, 29, and 36), using one or more mobile telephones for the second computing device and/or a mobile telephone network for communication (claims 23, 25-26, 30, 32-33, 37, and 39-40), using cookies to store data (claims 24, 31, and 38), and/or determining location based on IP address (claims 27, 34, and 41). Therefore, the dependent claims merely designate the display type or application (i.e., a media player), the form of computing device (i.e., mobile phone(s)), the type of network used (i.e., a mobile phone network), and using cookies to store data and an IP address for location.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of determining a value for targeting content such as advertising based on location, local time, and/or content being viewed; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter. This appears analogous to determining a value for local advertising on local television or radio broadcasts (such as the evening news) or a local newspaper or magazine since the publication is based on current content, location, and local time.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a web page, a first computing device, a second computing device, transmitting, by the first computing device to the second computing device, keyword identifying information to be presented with the keyword to an end user at the second computing device, the keyword identifying information including a link that, when activated, causes a request for media content to be transmitted; and independent claims 28 and 35 being further directed to a server computer comprising at least one processor and non-transitory computer-readable media having instructions stored thereon that are configured to, in response to execution by the server computer, and a non-transitory computer-readable medium having instructions stored thereon that are configured to, in response to execution by one or more first computing devices, cause the one or more first computing devices to perform the operations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
Regarding the “transmitting, by the first computing device to the second computing device, keyword identifying information to be presented with the keyword to an end user at the second computing device, the keyword identifying information including a link that, when activated, causes a request for media content to be transmitted”: within eligibility analysis, this merely appears to designate which data or information is transmitted and is considered to be adding insignificant extra-solution activity to the judicial exception (see MPEP §§ 2106.04(d)(I) and 2106.05(g)).
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements indicated above are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that is indicated to be insignificant activity.
Regarding the “transmitting, by the first computing device to the second computing device, keyword identifying information to be presented with the keyword to an end user at the second computing device, the keyword identifying information including a link that, when activated, causes a request for media content to be transmitted”, as indicated above, this is considered insignificant extra-solution activity at Step 2B and is therefore not considered significantly more and does not indicate or constitute an inventive concept (see MPEP § 2106.05(I)(A)), as “Selecting a particular data source or type of data to be manipulated … [including] Selecting information, based on types of information and availability of information” (citing Electric Power Group).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henkin et al. (U.S. Patent Application Publication No. 2010/0138452, hereinafter Henkin) in view of Agarwal et al. (U.S. Patent Application Publication No. 2005/0076014, hereinafter Agarwal).

Claim 21: Henkin discloses a method comprising:
determining, by a first computing device, a plurality of values for a plurality of keywords corresponding to a web page, wherein each of the plurality of values is based on a combination of variables including location, and content being viewed (see Henkin at least at, e.g., paragraphs 0055, 0058-0059, 0065, the Analysis, Reaction, and EMV engines providing estimates for selecting content/advertisements for modification of a page, based on the page and keywords on the page – i.e., content being viewed, and previous analysis of web pages, attributes of client systems, criteria such as click behavior and geolocation, etc., 0268, timestamp data, 0378, decay by time – indicating that EMV is recomputed according to time; see also 0140-0150, calculation of keyword quality index, 0161-0175, scoring of desired candidate links, 0290-0316, EMV calculated according to features, relevance, layout, exploration – prediction of ads that may yield better, data analysis, etc.); citation by number only hereinafter);
receiving, by the first computing device from the second computing device, data associated with the second computing device (0052-0053, user request including URL and web page content; 0085, Fig. 3A, data flows 14 and 20, page key ID from client to Kontera Server);
determining, by the first computing device, a location of the second computing device, and content being viewed at the second computing device based on the data associated with the second computing device (0042, real-time web page context analysis, 0059, determining page modification instructions based on geolocation);
selecting, by the first computing device, a value from among the plurality of values for the plurality of keywords that corresponds to the location of the second computing device, and the content being viewed at the second computing device (0065, selection according to EMV, 0175, selection to maximize score, 0185-0190, selection according to various scores, sorting, etc. with top keywords selected for markup);
determining, by the first computing device, that the value meets a criterion, wherein the criterion is based, in part, on demographic information corresponding to a user of the second computing device (0175-0184, threshold for ContentLinks, 0266-0267, threshold of topics, 0288, only keyword/ad pairs “known to be ‘good’” are displayed, where “a numerical threshold could be used (e.g., based on a calculation taking into account both relevance and estimated revenue, weighted as desired) may be used in determining whether a given keyword/ad pair is considered ‘good’)” where 0055, 0058-0059, 0065 indicates the Analysis, Reaction, and EMV engines provide estimates for selecting content/advertisements for modification of a page, based on the page and keywords on the page – i.e., content being viewed, and previous analysis of web pages, attributes of client systems, criteria such as click behavior and geolocation, etc.; therefore, threshold of whether to provide content links is based, at least in part, on geolocation as a form of demographic);
responsive to determining that the selected value meets the criterion, selecting, by the first computing device, a keyword associated with the selected value (0065, selection according to EMV, 0175, selection to maximize score, 0185-0190, selection according to various scores, sorting, etc. with top keywords selected for markup);
transmitting, by the first computing device to the second computing device, keyword identifying information to be presented with the keyword to an end user at the second computing device, the keyword identifying information including a link that, when activated, causes a request for media content to be transmitted; (0042-0044, “a variety of different techniques may be used for displaying the textual markup information and/or dynamic content information to the end-user. Such techniques may include, for example, placing additional links to information (e.g., content, marketing opportunities, promotions, graphics, commerce opportunities, etc.) within the existing text of the web page content by transforming existing text into hyperlinks” (citing to 0044 – the transforming existing text into hyperlinks is transmitting and presenting the keywork identifying information), 0047, insertion of markup objects, 0071, “ContentLinks … [as] modifying displayed content (and/or for generating modified content) in order to present desired contextual advertising information on a client device display”, 0073, “the user may be required to click on the marked up text or hyperlink (e.g., 432a) in order to cause the additional information (e.g., 434) to be displayed”, 0087, markups as ContentLinks, 0109, “converting the selected portion of text (e.g., ‘cell phone’) into a hyperlink, and/or associating the hyperlink with one or more characteristics relating to the first ad such as, for example: content relating to the ad, a ‘click’ URL that is to be accessed when the user clicks on the ad, a ‘landing’ URL where the user will eventually be redirected to after the click URL action has been processed, etc. In at least one embodiment, the selected portion of text (e.g., ‘cell phone’) may correspond to a keyword which has been identified by an advertiser and/or ad campaign provider as being related to one or more types of advertising categories and/or topics. As illustrated in the example of FIG. 4D, when the user hovers the mouse pointer over ContentLink 432a, additional information 434 may automatically be displayed to the user, for example, via a mouse-over tool tip layer.”)
receiving the request for the media content to be generated (0042-0044, “a variety of different techniques may be used for displaying the textual markup information and/or dynamic content information to the end-user. Such techniques may include, for example, placing additional links to information (e.g., content, marketing opportunities, promotions, graphics, commerce opportunities, etc.) within the existing text of the web page content by transforming existing text into hyperlinks” (citing 0044), 0047, insertion of markup objects, 0071, “ContentLinks … [as] modifying displayed content (and/or for generating modified content) in order to present desired contextual advertising information on a client device display”, 0073, “the user may be required to click on the marked up text or hyperlink (e.g., 432a) in order to cause the additional information (e.g., 434) to be displayed”, 0087, markups as ContentLinks, 0109, “converting the selected portion of text (e.g., ‘cell phone’) into a hyperlink, and/or associating the hyperlink with one or more characteristics relating to the first ad such as, for example: content relating to the ad, a ‘click’ URL that is to be accessed when the user clicks on the ad, a ‘landing’ URL where the user will eventually be redirected to after the click URL action has been processed, etc. In at least one embodiment, the selected portion of text (e.g., ‘cell phone’) may correspond to a keyword which has been identified by an advertiser and/or ad campaign provider as being related to one or more types of advertising categories and/or topics. As illustrated in the example of FIG. 4D, when the user hovers the mouse pointer over ContentLink 432a, additional information 434 may automatically be displayed to the user, for example, via a mouse-over tool tip layer.”); and
transmitting the media content to the second computing device for output (0042-0044, “a variety of different techniques may be used for displaying the textual markup information and/or dynamic content information to the end-user. Such techniques may include, for example, placing additional links to information (e.g., content, marketing opportunities, promotions, graphics, commerce opportunities, etc.) within the existing text of the web page content by transforming existing text into hyperlinks” (citing 0044), 0047, insertion of markup objects, 0071, “ContentLinks … [as] modifying displayed content (and/or for generating modified content) in order to present desired contextual advertising information on a client device display”, 0073, “the user may be required to click on the marked up text or hyperlink (e.g., 432a) in order to cause the additional information (e.g., 434) to be displayed”, 0087, markups as ContentLinks, 0109, “converting the selected portion of text (e.g., ‘cell phone’) into a hyperlink, and/or associating the hyperlink with one or more characteristics relating to the first ad such as, for example: content relating to the ad, a ‘click’ URL that is to be accessed when the user clicks on the ad, a ‘landing’ URL where the user will eventually be redirected to after the click URL action has been processed, etc. In at least one embodiment, the selected portion of text (e.g., ‘cell phone’) may correspond to a keyword which has been identified by an advertiser and/or ad campaign provider as being related to one or more types of advertising categories and/or topics. As illustrated in the example of FIG. 4D, when the user hovers the mouse pointer over ContentLink 432a, additional information 434 may automatically be displayed to the user, for example, via a mouse-over tool tip layer.”).
Henkin, however, does not appear to explicitly disclose using local time at the second computing device. Where Henkin assesses page content to insert markup/highlighting (i.e., web page modification instructions and/or “ContentLinks” – see 0059, 0093, 0100-0106) in real-time (0042) based on a series of analysis engines (0058-0063, 0065-0067), including tracking and storing user behavior, clicks, and/or impressions (0058, 0062, 0065, 0067) so that user data such as geolocation is factored into (via the Reaction Engine) the scoring and value estimates (i.e., “EMV”), the real-time analysis appears to include or indicate local time since this is “present[ing] links, advertising information, and/or other special offers or promotions which that are highly relevant to the user at that point in time” (Henkin at 0128), “the web page content is continuously changing over time (such as, for example, news site web pages)” (Henkin at 0129),and a contextual mismatch may be found based on timestamp data (Henkin at 0268-0269), but the indication does not appear explicit. Therefore, the Examiner rejects under § 103 for clarity and to demonstrate the state of the art at the time of invention.
Agarwal teaches displaying content-relevant ads (Agarwal at 0040-0041), where the relevancy is based on the content being viewed, where both local time and geolocation (Agarwal at 0049-0050), in addition to relevancy, are used to select the ads to be presented (Agarwal at 0063, 0084) on a media player (Agarwal at 0057), the geolocation may include or be based on IP address information (Agarwal at 0050). Agarwal further also indicates, similar to, or the same as, Henkin, that price for the ad (including local time-dependent price information) may be used to determine a score or value for the advertising as factored into selection (Agarwal at 0073, Fig. 7, 0110-0111, Fig. 10). The combination would provide the benefit of delivering more targeted and effective content to the user since a particular ad would be “much more useful” to a user when local time is more appropriate (see Agarwal at 0101). As such, the Examiner understands and finds that using determining and selecting value(s) for words based on location, local time, and content being viewed in order to display on a media player is applying a known technique to a known device, method or product to yield predictable results so as to provide more targeted and effective content that is more useful to users based on local time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the valuation of Henkin with the factors of Agarwal in order to determine and select value(s) based on location, local time, content being viewed so as to provide more targeted and effective content that is more useful to users based on local time.
The rationale for combining in this manner is that using determining and selecting value(s) based on location, local time, content being viewed is applying a known technique to a known device, method or product to yield predictable results so as to provide more targeted and effective content that is more useful to users based on local time as explained above.

Claim 22: Henkin in view of Agarwal discloses the method of claim 21, wherein activation of the link further causes a media player configured to play the media content to be initiated by the second computing device (Henkin at 0073, click link to cause the additional information to be displayed, 0109, “converting to hyperlink with “a ‘click’ URL that is to be accessed when the user clicks on the ad, a ‘landing’ URL where the user will eventually be redirected to after the click URL action has been processed”, including “clicking” or selection by hover/mouse-over; Agarwal at 0057, display via media player, as combined above and using the rationale as at the combination above).

Claim 27: Henkin in view of Agarwal discloses the method of claim 32, wherein the location of the second computing device is determined based on an IP address of the second computing device (Agarwal at 0050, as combined above and using the rationale as provided above).

Claims 28-29, 34-36, and 41 are rejected on the same basis as claims 21-22 and 27 above since both Henkin and Agarwal disclose a server comprising a processor and a non-transitory computer-readable medium (Henkin at 0046-0047; Agarwal at 0039) configured to cause the server to perform the same or similar operations or limitations as at claims 21-22 and 27 above.

Claims 23, 25-26, 30, 32-33, 37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henkin in view of Agarwal and in further view of Ramer et al. (U.S. Patent Application Publication No. 2007/0061198, hereinafter Ramer).

Claims 23, 25-26, 30, 32-33, 37, and 39-40: Henkin in view of discloses the method, server, and medium of claims 21, 28, and 35, but the combination above does not appear to explicitly disclose wherein the data associated with the second computing device is transmitted to the first computing device at least partially over a mobile telephone network (claims 23, 30, and 37), wherein the second computing device comprises a mobile telephone (claims 25, 32, and 39), and wherein the second computing device comprises a plurality of mobile telephones (claims 26, 33, and 40). Where Henkin and Agarwal are directed to user’s computer systems (Henkin at 0043, 0045-0046, e.g.; Agarwal at 0040, 0042), Ramer is directed to enabling functionalities found in computers, such as searching and webpage access, in mobile communication facilities such as mobile phones (i.e., mobile communication facilities) and using mobile telephone communications network(s) to communicate (Ramer at 0004, 0038-0044, especially at 0042 for the telephone and 0042-0044 for the network), the mobile communication facilities being plural (Ramer at 0053) and indicated as including a plurality, or many, of them (Ramer at 0003, 0041, 0080, 0161, 0445, 0621, 0964, 0966, 1063), so that users can perform generally found computer functions such as search and web page access on a mobile device. The Examiner notes that any network communication by a mobile telephone, is, by definition, over a mobile telephone network, or a network that is considered to be a mobile telephone network. Therefore, the Examiner understands that the second computing device being a, or a plurality of, mobile telephone(s) and using communication over a mobile telephone network is each of simple substitution of one known element for another (e.g., substituting a mobile phone for a computer) to obtain predictable results, applying a known technique to a known device, method, or product ready for improvement to yield predictable results, and applying a known technique to a known device, method or product to yield predictable results so as to enable functions such as search and/or web page access via mobile phones.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the valuations of Henkin in view of Agarwal with the mobile phone of Ramer in order to consider the second computing device as being a, or a plurality of, mobile telephone(s) and using communication over a mobile telephone network so as to enable functions such as search and/or web page access via mobile phones.
The rationale for combining in this manner is that the second computing device being a, or a plurality of, mobile telephone(s) and using communication over a mobile telephone network is each of simple substitution of one known element for another (e.g., substituting a mobile phone for a computer) to obtain predictable results, applying a known technique to a known device, method, or product ready for improvement to yield predictable results, and applying a known technique to a known device, method or product to yield predictable results so as to enable functions such as search and/or web page access via mobile phonesas explained above.

Claims 24, 31, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henkin in view of Agarwal and in further view of Campbell et al. (U.S. Patent Application Publication No. 2008/0243822, hereinafter Campbell).

Claims 24, 31, and 38: Henkin in view of Agarwal discloses the method, server, and medium of claims 21, 28, and 35, but does not explicitly disclose wherein at least some of the data associated with the second computing device is included in a cookie stored on the mobile telephone. Where Henkin and Agarwal are more concerned with actual user targeting and criteria, as indicated above, Campbell, though, teaches using cookies to identify and store at least geolocation information (Campbell at 0046-0047, 0049-50, 0052-0054) so that local information, such as local weather, may be readily provided (Campbell at 0047). Therefore, the Examiner understands that including at least some data associated with the second computing device in a cookie stored on a device such as a mobile phone is applying a known technique to a known device, method or product to yield predictable results so as to readily provide relevant information to a user.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify Henkin in view of Agarwal with the cookies of Campbell in order to include at least some data associated with the second computing device in a cookie stored on a mobile telephone so as to readily provide relevant information to a user.
The rationale for combining in this manner is that including at least some data associated with the second computing device in a cookie stored on a device such as a mobile phone is applying a known technique to a known device, method or product to yield predictable results so as to readily provide relevant information to a user as explained above.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.

Applicant first argues the 101 rejections, initially arguing Step 2A, Prong 1 (Remarks at 9), alleging the claims are not directed to an abstract idea since “Applicant submits that ‘advertising’ is not recited anywhere in applicant's claims”. However, the light of the specification indicates repeatedly and continuously that the link delivery (i.e., hyperlinking a keyword) is to present media content that includes advertising. Merely practicing the draftsperson’s art or skill to avoid using a particular term, such as “advertising”, does not mean that the claims cannot or are not presenting and/or relating to advertising.
Applicant then argues Step 2A, Prong 2 (Id. at 10), alleging “there is no ‘weight’ or explanation given to any of the elements identified as ‘additional elements.’ The Office Action only identifies ‘additional elements’ and concludes without explanation that they are not sufficient. There is no reasoning or rationale to support the conclusion.” (Id.). However, first, this allegation completely ignores that the rejection specifically indicates these additional elements as merely being various forms of “apply it” (i.e., applying the abstract idea via, or by use of, or in the field of, computers) – that is the consideration, weight, and explanation regarding why these additional elements are not considered to integrate into a practical application. Second, Applicant does not argue that any of the identified additional elements are anything but merely applying the abstract idea via generic computers.
Applicant then implies that the amendment would somehow remedy the rejection analysis (“Nevertheless, without conceding the propriety of these rejections, applicant has amended the independent claims to advance prosecution of the present application”, Id.). This is addressed at the rejection above and noted here as merely designating the data or information being transmitted (i.e., keyword identifying information that includes a link to be displayed such that when/if a user were to select/activate/click the link, content would be requested – which is just what links do, they direct a user to content).
Applicant then argues comments the Examiner made in describing the discussion at interview (Id. at 11) - i.e., “the general thrust of the principal arguments of the applicant and the examiner” (see MPEP § 713.04(I), item (E)). The Examiner stated that there was/is “no actual technical improvement” and then rephrased this somewhat to repeat that there is “no indication of inventing the technology used”. The “technology” is essentially merely using a generic computer to determine or calculate values and send and receive information (such as a keyword hyperlink), but if that technology is not improved (i.e., invented, modified, altered, improved, etc. in SOME manner), then there is NO improvement to technology. Applicant does not argue that there is an improvement, but rather Applicant appears to be arguing that there need not be any improvement in technology in order to claim the rights to exclusively use the non-existent improvement. If Applicant cannot identify what the improvement to technology is, then by definition, there is no identifiable improvement in technology that can possibly be considered as eligible for patent rights. The Examiner has rejected since there is no indication of an improvement to technology, if Applicant cannot identify an improvement to technology (i.e., not just a designation of data/information that is sent and received, calculated, etc.), then the rejection is not and cannot be considered overcome.
Applicant then argues that the claims provide “a practical application, because it helps to provide a technical solution to problems noted in the specification relating to the scalability challenges of selecting keywords on a web page to be highlighted and selecting an associated content set to be presented to the end user” (Remarks at 11). However, the claims do not appear to be related to “scalability problems” – the claims determine values and information, and send and receive, to provide keyword content regardless of whether there may be any “scalability” problems or issues. The argument is not commensurate with the scope of the claims.
Applicant then argues that “Claims 27, 34, and 41 specify that the location of the second computing device is determined based on an IP address of the second computing device. Thus, these claims recite a technical solution for automatically and accurately obtaining the location of the second computing device, without relying on, say, a previously reported address of the user of the second computing device.” (Id. at 11-12). However, this is not a technical solution and certainly may not be accurate - see the Search History provided regarding IP address location problems and that for some the default location is a farm yard in Kansas since it is the approximate center of the US. Second, Using location to target content is recognized as an abstract idea itself (see at least Affinity Labs v. Amazon, 838 F.3d 1266 (Fed. Cir. 2016) and Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363 (Fed. Cir. 2015)). Third, there is no indication that the location identified via IP address is any different than “a previously reported address of the user of the second computing device” – the user may be using a desktop computer at their reported address, or may well be using a mobile device while sitting at home. Merely using what may, perhaps, be different data to provide location – without more – does not appear to indicate any improvement or that the claim is somehow eligible. As such, using location data such an IP address is considered part of the abstract idea.

Applicant then argues that Henkin does not disclose location as related to determining values for keywords (Remarks at 13). Despite admitting that Henkin discloses “’functionality for selecting or determining recommended web page modification instructions based upon selected user profile information (e.g., user click behavior, Geolocation, etc.)’ (See paragraph [0059].” (Id.), where the “’functionality for selecting or determining recommended web page modification instructions” is LITERALLY the assessment of keyword values (i.e., e.g., EMV) so as to mark-up those keywords as hyperlinks), as cited above. Applicant continues the argument by alleging that “this mention of ‘Geolocation’ does not appear to have anything to do with determining values for keywords of a web page”, and yet even a basic understanding of the reference indicates otherwise. Applicant appears to be going out of their way to misinterpret the Henkin reference, including attempting to distract by arguing keyword locations on a page (later in the same paragraph of the arguments) that are not indicated or relied on by the Examiner at the rejection. This piecemeal analysis that attempts to blatantly mischaracterize the reference is NOT persuasive. 
Applicant then argues that “notion of using time and geolocation to select ads is not relevant to the independent claims” (Remarks at 13, emphasis at original). However, Henkin and Agarwal both select ads (i.e., advertisements) as the form of content that is being delivered, where the claims merely designate content. Therefore, the combination of Henkin and Agarwal discloses a species of the genus of content that Applicant is claiming. As such, the ads of Henkin and Agarwal certainly are “relevant” to the claims.
Applicant then asserts, somehow that “the Office Action's argument that Agarwal discloses ‘determining and selecting value(s) for words’ (Office Action, at 16) is entirely unexplained and lacks any citations to the prior art.” And yet, the rejection at the Office Action explicitly states “Agarwal teaches displaying content-relevant ads (Agarwal at 0040-0041)” (Office Action at p. 16, emphasis added). Therefore, the argument appears on its face to not just be wrong, but appears to be an outright fabrication to the Office.
Applicant then asserts that “a straightforward modification of Henkin in view of Agarwal would simply involve adding functionality for selecting ads to Henkin's system” and the Examiner agrees that modification of Henkin by combining Agarwal with it is the basis for rejection - by adding the functionality of using local time as another factor in determining the value of a keyword to further assess content (such as ads) to deliver to a user, the content is more targeted and effective. However, Applicant agreeing that the combination at the rejection is simple and effective does little to convince the Examiner or others that there is anything wrong with the rejections.

The double patenting rejections are withdrawn in view of the Terminal Disclaimer filed with the amendment; therefore, the arguments related to double patenting are considered moot and not persuasive.

Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Raggett et al., Hypertext Links in HTML, W3C, dated 28 March 1997, downloaded from https://www.w3.org/TR/WD-htmllink-970328 on 26 January 2022, indicates a proposed draft revision for including hypertext links in HTML.
Baker, Loren, Measuring Link Value with Text Link Ads, Search Engine Journal, 23 May 2006, downloaded from the Wayback Machine on 26 January 2022 from https://web.archive.org/web/20071014010347/https://www.searchenginejournal.com/measuring-link-value-with-text-link-ads/3457/, discussing a tool for measuring dollar value of links on web sites.
Northrup, Laura, This Farm In Kansas Is The Default Address For All American Internet Users, the Consumerist.com, dated 11 April 2016, downloaded 1 July 2022 from https://consumerist.com/2016/04/11/this-farm-in-kansas-is-the-default-address-for-all-american-internet-users/, indicating that a listed IP address may be incorrect and the default for at least one location provider is a Kansas farm yard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott D Gartland/
Primary Examiner, Art Unit 3622